Order reversed on the law and the facts, with costs, and motion for an order of mandamus directing the appellants The Westchester County Park Commission and Jay S. Downer to reinstate the petitioner in the position of archi*636teetural designer to the Westchester County Park Commission denied, with fifty dollars costs. The petitioner failed to show the existence in the Westchester County Park Commission of any vacant position which he is able to fill. (Matter of Clancy v. Halleran, 263 N. Y. 258.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice.